UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7263



JENNIFER D. THACKER,

                                             Petitioner - Appellant,

          versus


L. A. THORTON, Correctional Officer,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-439)


Submitted:   October 30, 1998            Decided:   December 23, 1998


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer D. Thacker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jennifer D. Thacker appeals from the district court’s order

dismissing without prejudice her 42 U.S.C.A. § 1983 (West 1994 &

Supp. 1998) complaint. The district court dismissed Thacker’s com-

plaint without prejudice for failure to either pay the statutory

filing fee for the complaint or to return the “consent to col-

lection of fees” form required to qualify for in forma pauperis

status. Because a dismissal without prejudice is not generally

appealable, we dismiss the appeal. See Domino Sugar Corp. v. Sugar

Worker’s Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We note that the district court incorrectly stated that

Thacker did not return the “consent to collection of fees.” The

record reflects that Thacker did return the form, but due to her

misunderstanding of the form, she returned it unsigned and attached

to a letter stating that she did not believe it applied to her.

Thacker may refile her § 1983 complaint and is reminded that she

must sign and complete a “consent to collection of fees” form in

order to qualify for in forma pauperis status. We also note that

the applicable statute of limitations will continue to run on her

claim. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                2